 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1502 
IN THE HOUSE OF REPRESENTATIVES 
 
July 1, 2010 
Mr. Akin submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives respecting the treatment of earmarks in conferences between the House and the Senate. 
 
 
That clause 9 of rule XXII is amended by inserting (a) after 9. and by adding at the end the following new paragraph:  
 
(b)A conference report may not include a modification of any congressional earmark, limited tax benefit, or limited tariff benefit (as such terms are defined in clause 9 of rule XXI) committed to the conference committee by either or both Houses if that modification is beyond the scope of that specific matter as committed to the conference committee. Whenever a point of order is made that a conference report contains a violation of this paragraph, the Chair may submit the question of whether such violation has occurred to the House and shall be debatable up to 10 minutes by the Member initiating the point of order and for up to 10 minutes by an opponent and shall be decided with a roll call vote as to whether to strip the congressional earmark without intervening motion except one that the House adjourn.. 
 
